DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Responsive to communications filed on June 28, 2022, amendments to the claims have been acknowledged. Claim 6 is cancelled by applicant. New claim 14 is added. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 20130017435, provided on IDS 07/30/21) in view of Inda et al. (US 20080220334, provided on IDS 07/30/21).
Regarding claims 1, 2, 8 and 10-11  Sato discloses an all solid secondary battery [0121]  that  includes active material layers 1 and 3 for the first electrode layer, the first electrode layer formed by a mixed layer 2  and a current collector  (anode layer) and  active materials 7 and 9 for the second electrode layer, the  second electrode layer formed by mixed layer 8  and a current collector (cathode layer) [0068]. These layers are alternatively laminated with an electrolytic region 4 including a solid electrolyte layer  interposed therebetween ([0068];[0074]). The solid electrolyte has a thickness of 9 µm [0110], which reads on  the claimed range of thickness of 1.0 µm or more and 30 µm or less. (Claim 10) The first electrode layer is electrically connected to a terminal electrode 5 (first external electrode)  at the right end and the second electrode layer is electrically connected to a terminal electrode 6 (second external electrode) at the left side [0068]. See figure 1, the external terminals 5 and 6 are disposed on external surfaces of the body. Sato further discloses the secondary battery  is referred to as nonpolar secondary battery [0058],  the first electrode layer and the second electrode layer include the same active material [0068]. An excellent nonpolar battery can be formed by the use of the same  active material for constituting the active material layers [0081]. 
Sato further  discloses Li2MnO3  can be used as an active material for both electrodes of a nonpolar battery ([0061];[0085]), reading on the claimed active electrode material included in the anode layer and the cathode layer includes the same non-polar based material.   (Claims 2 and 11) 
Sato does not disclose the solid electrolyte layer comprises an oxide-based material having a NASICON structure  and lithium-ion conducting glass ceramics (LIC-GC). However, Sato further discloses the material for the  solid electrolyte layer is preferably a ceramic. The material may be a crystalline material or a  glass material (Sato:[0088]).   Inda teaches a battery including positive and negative electrodes on both sides of a solid electrolyte (Inda: [0012]). In the solid electrolyte an inorganic material containing  lithium ion conductive glass, lithium ion conductive crystalline ceramics or glass-ceramics  or a mixture may be used (Inda:[0076]).  Inda further teaches  the ion conductive glass-ceramics  is  Li 1+x+y Alx Ge2-xSiyP3-yO12  , where 0 ≤ x ≤ 1, 0 ≤ y ≤1  (Inda: [0083];[0090]). Examiner notes    Li 1+x+y Alx Ge2-xSiyP3-yO12  , where 0 ≤ x ≤ 1, 0 ≤ y ≤1, reads on the claimed oxide based material having a NASICON structure and lithium- ion conducting glass ceramics. It would have been obvious to one having ordinary skill in the art to add  the Li 1+x+y Alx Ge2-xSiyP3-yO12  , where 0 ≤ x ≤ 1, 0 ≤ y ≤1,  oxide based material having a NASICON structure and lithium- ion conducting glass ceramics of Inda  to the solid electrolyte layer of Sato, as glass -ceramics are included in the list of possible choices of solid electrolyte material.  (Claims 1 and  8) 
Regarding claims 3 and 4, modified Sato discloses all of the limitations as set forth above in claim 1. Modified  Sato further discloses the conductive substance constituting the electrode layer is a metal or an alloy [0086], an AgPd  alloy powder is preferably used [0086]. The metal powder  has a particle size of 0.3 µm or 1.0 µm [0111], which reads on the claimed metal powder particle , wherein a  diameter  of the metal powder particle is  0.2 µm or more and 1.0 µm or less.  (Claims 3 and 4) 
Regarding claim 5, modified Sato discloses all of the limitations as set forth above in claim 1. Modified  Sato further  discloses the active material layer and the mixture layer are substantially the same in thickness between the first and second electrode layers [0071]. Sato further  discloses the  active  material unit includes an active material mixed current collector paste  having a thickness  of 5 µm and an active material layer formed on the active material mixed current collector surface having a thickness of 7 µm [0114]. The thickness of the anode and cathode layer is 12 µm , which reads on the claimed thickness of 1.0 µm or more and 20 µm or less.  (Claim 5) 
Regarding claim 7, modified  Sato discloses all of the limitations as set forth above in claim 1.  Modified Sato further discloses the solid electrolyte layer includes a ion conductive glass ceramic  Li 1+x+y Alx Ge2-xSiyP3-yO12  , where 0 ≤ x ≤ 1, 0 ≤ y ≤1 (taught by Inda). Modified Sato does not disclose wherein the oxide-based material having the NASICON structure has ion conductivity of  1 x 10 -4 S/cm or more. However,  modified Sato discloses an oxide-based material having a NASICON structure as the  material for the solid electrolyte , which is the same oxide-based material having a NASICON structure  as applicants, it would be  inherent that the ion conductive glass ceramic  Li 1+x+y Alx Ge2-xSiyP3-yO12  , where 0 ≤ x ≤ 1, 0 ≤ y ≤1  has an ion conductivity of 1 x 10 -4 S/cm or more, absent any evidence to the contrary.  When the structure  taught by the reference is identical or substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent. See MPEP 2112.01 (Claim 7) 
Regarding claim 9, modified Sato discloses all of the limitations as set forth above in claim 6. Modified Sato does not disclose wherein the solid electrolyte layer comprises lithium ion conducting glass ceramics (LIC-GC) in an amount of 0.5 to 10 wt. % with respect to the solid electrolyte layer. Inda further discloses the inorganic material composition should be 20 vol% or below of the ion conductive inorganic solid (Inda:[0058]). The material constituting the solid electrolyte layer  contributes to the regulation of the lithium ions in the battery. The solid electrolyte  is used to conduct the ions in the battery and therefore  giving the battery its electric power. In an effort to optimize the role of the solid electrolyte layer and the material (lithium ion conducting glass-ceramics)  constituting the solid electrolyte layer, it would have been obvious to one having ordinary skill in the art to arrive at the claimed range of lithium ion conducting glass ceramics (LIC-GC) in an amount of 0.5 to 10 wt. % with respect to the solid electrolyte layer, in order to obtain a battery with excellent cycle characteristics. (Claim 9) 
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al.  (US 20130017435, provided on IDS 07/30/21), further in view of Inda et al. (US 20080220334, provided on IDS 07/30/21), as applied to claim 1 above, and further in view of Hama et al. (US 20170207460), and further in view of  Kang et al. (US 20200185768). 
 Regarding claims 12 and 13, modified Sato discloses all of the limitations as set forth above in claim 1. Modified Sato does not disclose wherein each of the anode layer and the cathode layer further comprises Li3BO3   (LBO).  Hama teaches a solid battery including a  cathode layer including a cathode active material layer and cathode current collector, an anode layer including an anode active material layer and an anode current collector, and a solid electrolyte layer arranged between the cathode and anode active material layer (Hama: [0011]). Hama further teaches when a solid electrolyte is used, the active material may be coated with an ion conductive oxide, in view of making it easy  to prevent the increase in the battery resistance by making it difficult to form a high resistance layer at the interface between the active material and the solid electrolyte (Hama:[0044]). Examples of the lithium ion conductive oxide  to coat the active material includes specifically Li3BO3 (Hama:[0044]). 
Kang teaches an all solid secondary battery including an anode layer  including a first anode active material layer,  a cathode layer  including a cathode active material layer and a solid electrolyte layer arranged between the anode and cathode  layer (Kang:[0034]). Kang further teaches a lithium salt compound of the first anode active material layer 22 may include at least one binary compound such as  Li3BO3  (Kang:[0040]). It would have been obvious to one having ordinary  skill in the art to add Li3BO3   to the anode layer and the cathode layer of modified  Sato in order to improve ionic and thermal properties of the battery (adding a Li-salt) and to prevent the increase in battery resistance and having battery with excellent cycle characteristics.  
The Li3BO3  coating additive  contributes to the  prevention  of  an increase in battery resistance, when a battery has low resistance a high current can be reached,  when a battery has high resistance the battery may heat up causing the voltage to drop.  In an effort to optimize  the role of the Li3BO3 coating additive, it would have been obvious to the skilled artisan to arrive at the claimed range of  wherein a content of Li3BO3   (LBO) in one of the anode layer and the cathode layer of modified Sato is 5 to 30 wt. % with respect to the one of the anode and the cathode layer. (Claims 12 and 13)
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 20130017435, provided on IDS 07/30/21), further in view of Inda et al. (US 20080220334, provided on IDS 07/30/21), as applied to claim 1 above, and further in view of  He et al. (US 20110300443). 
Regarding claim 14, modifed Sato discloses all of the limitations as set forth above in claim 1. Modified Sato does not disclose wherein the non-polar based material included in the active electrode material is one or more or Li3V2(PO4)3 and LiFePO4.  However, modified Sato does disclose an excellent nonpolar battery can be formed by the use of the same  active material for constituting the active material layers (Sato:[0081]).  He discloses a lithium battery including  a negative electrode (anode), a positive electrode (cathode), a separator  (solid electrolyte) located between the anode and the cathode (He:[0005]). He further discloses the active component can either be a cathode active material or an anode active material. The cathode active material can be a lithium transition metal oxide such as olivine type lithium iron phosphate LiFePO4 (He:[0018];[claim 11]). He further discloses in an example, an anode electrode slurry including LiFePO4 to achieve the anode electrode (He:[0027]). Examiner notes LiFePO4 reads on the claimed non-polar based material included in the active electrode material included in the anode layer and the cathode layer. It would have been obvious to one having ordinary skill in the art to add  LiFePO4 to the anode and cathode layers of modified Sato, as LiFePO4 is a nonpolar based material and is included in the possible choices of a nonpolar based materials. (Claim 14) 
Response to Arguments
Applicant's arguments filed June 28,2022  have been fully considered but they are not persuasive.  Applicant asserts that the Examiner acknowledged that Sato does not disclose at least a NASICON structure solid electrolyte. Inda, the reference which the Examiner relied on, does not disclose using the same electrode active material for an anode layer and a cathode layer. Hama is also silent as to using the same active electrode material for an anode layer and a cathode layer.  Since none of the cited references disclose the combination of “NASICON-structures materials as a solid electrolyte component ” and “LIC-GC as an additive component”, the cited references , individually or in combination, fail to disclose, “wherein the active electrode material included in the anode layer and the cathode layer includes the same non-polar based material, and wherein the solid electrolyte layer comprises an oxide-based material having a NASICON structure and lithium-ion conducting glass-ceramics (LIC-GC) of claim 1. Therefore, a prime facia case obviousness does not exist, and claim 1 and the claims depending from claim 1 are allowable. 
Applicant’s assertion is not persuasive. Inda nor Hama need not show the same electrode active material for an anode layer and a cathode layer. Sato discloses an excellent nonpolar battery can be formed by the use of the same  active material for constituting the active material layers [0081]. Sato further  discloses Li2MnO3  can be used as an active material for both electrodes of a nonpolar battery ([0061];[0085]). Inda is being relied upon to show a metal oxide material having a NASICON structure and Lithium-Ion Conducting Glass Ceramics. Hama is relied upon to show a Li3BO3 in an anode layer. 
Examiner  notes claim 1 recites, “and wherein the solid electrolyte layer comprises an oxide based material having a NASICON structure and Lithium-Ion Conducting Glass Ceramics (LIC-GC)”. The limitation does not recite that the solid electrolyte is a  combination of a NASICON structure material as a solid electrolyte component and LIC-GC as an additive. The limitation  as written, claims an oxide material having a NASICON structure and Lithium-Ion Conducting Glass Ceramics. The claim does not exclude that the oxide based material has a NASICON structure and is a Lithium-Ion Conducting Glass Ceramics. Inda discloses a solid electrolyte layer including   Li 1+x+y Alx Ge2-xSiyP3-yO12  , where 0 ≤ x ≤ 1, 0 ≤ y ≤1  (Inda: [0083];[0090]). Examiner notes   Li 1+x+y Alx Ge2-xSiyP3-yO12  , where 0 ≤ x ≤ 1, 0 ≤ y ≤1, is an oxide based material having a NASICON structure and lithium-ion conducting glass-ceramics. Sato discloses glass ceramics are included in the limited  list of possible choices of  solid electrolyte material and therefore it would have been obvious to one having ordinary skill in the art to add  the Li 1+x+y Alx Ge2-xSiyP3-yO12  , where 0 ≤ x ≤ 1, 0 ≤ y ≤1,  of Inda  to the solid electrolyte layer of Sato. 
Examiner suggests applicant include the  language in paragraph  [0056] of the instant specification, that discloses “the solid electrolyte layer 111 further includes Lithium-Ion Conducting Glass-ceramics together with the oxide based material having NASICON structure, pores in the solid electrolyte layer are filled with the Lithium-Ion Conducting Glass-Ceramics” to clarify that the NASICON structured material and Lithium- Ion Conducting Glass Ceramics are separate materials, that are used in combination to form the solid electrolyte layer. 
Applicant further asserts that the cited references do not disclose “wherein the solid electrolyte layer comprises Lithium- Ion Conducting Glass-Ceramics (LIC-GC) in an amount of 0.5 to 10 wt% with respect to the solid electrolyte layer” of claim 9. Thus, claim 9, depending on claim 1 and reciting further distinctive features, is allowable. Examiner notes while none of the cited references disclose the solid electrolyte layer comprises Lithium- Ion Conducting Glass-Ceramics (LIC-GC) in an amount of 0.5 to 10 wt% with respect to the solid electrolyte layer,  An amount of Lithium-Ion Conducting Glass-Ceramics is an optimizable feature.  In an effort to optimize the role of the solid electrolyte layer and the material (lithium ion conducting glass-ceramics)  constituting the solid electrolyte layer, it would have been obvious to one having ordinary skill in the art to arrive at the claimed range of lithium ion conducting glass ceramics (LIC-GC) in an amount of 0.5 to 10 wt. % with respect to the solid electrolyte layer, in order to obtain a battery with excellent cycle characteristics.
Examiner further notes, applicant has not shown unexpected results when using a Lithium Ion Conducting Glass Ceramic in an amount of 0.5 to 10 wt%, therefore claim 9 has not  shown any allowable subject matter. 
Applicant further asserts, in the office Action, the Examiner acknowledged that Sato and Inda do not disclose the subject matter of claim 12, but relied on Hama to reject claim 12. Paragraph  [0044]  of Hama at most discloses exemplary materials including Li3BO3 which may be used as a lithium ion conductive oxide to coat the cathode active material. Hama however, does not disclose or suggest also using Li3BO3 to form the anode layer. In this regard, Hama does not disclose or suggest that “each of the anode layer and the cathode layer further comprises Li3BO3 (LBO)”, as recited in claim 12.  While Hama does not disclose using Li3BO3 to from the anode layer, it is well known in the art to use Li3BO3  as a lithium salt in an anode, as shown by Kang [0040]. 
Applicant further asserts that Sato does not disclose “wherein the non-polar based material included in the active electrode material is one or more of Li3V2(PO4)3 and LiFePO4 of claim 14 ”. While Sato does not disclose wherein the non-polar based material included in the active electrode material  is LiFePO4 , it well known in the art to use LiFePO4  as a non-polar based material included in the active electrode material in the anode and cathode layer, as shown by He ([0018];[0027]) above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIARA TRANT/
Examiner, Art Unit 1722    

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722